DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination process steps of method as characteristics recited in base claim 1 comprising depositing a conductive material in the openings to form a first grid feature and a panel region of a test pad, the first grid feature extending lengthwise from the panel region to a perimeter of the test pad, the first grid feature having a first width at the panel region being less than a width of the panel region at the first grid feature, a bottom surface of the panel region extending below a top surface of the active device.
►	Recorded Prior Art fails to disclose or suggest combination process steps of method as characteristics recited in base claim 8 comprising planarizing the conductive material with the dielectric layer to form a first test pad comprising a frame, a grid region within the frame, and a probe region within an interior of the grid region, the grid region comprising conductive grid features separated by portions of the dielectric layer, a bottom surface of the probe region extending below a top surface of the active device.
►	Recorded Prior Art fails to disclose or suggest combination process steps of method as characteristics recited in base claim 21 comprising forming a first test pad within a dielectric material covering an active device,  the first test pad comprising a panel region within an interior of the grid region, a bottom surface of the panel region extending below a top surface of the active device, wherein a first one of the conductive grid members connects the panel region to the outer frame, and wherein the first one of the conductive grid members has a first thickness and the panel region has a second thickness, the first thickness being less than the second thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819